Case 17-26723        Doc 57     Filed 05/13/19     Entered 05/13/19 15:48:21          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 26723
         Tricina Quinn

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/06/2017.

         2) The plan was confirmed on 10/26/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/15/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/08/2018, 06/07/2018, 10/18/2018.

         5) The case was Dismissed on 12/20/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26723             Doc 57         Filed 05/13/19    Entered 05/13/19 15:48:21                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $2,332.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                             $2,332.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,222.65
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $109.35
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $2,332.00

 Attorney fees paid and disclosed by debtor:                          $25.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Adtalem Global Education                Unsecured      6,000.00       2,061.31         2,061.31           0.00       0.00
 Arnold Scott Harris PC                  Unsecured           0.00           NA               NA            0.00       0.00
 Capital One Bank                        Unsecured           0.00      1,880.87         1,880.87           0.00       0.00
 Chela                                   Unsecured     26,252.00            NA               NA            0.00       0.00
 City of Chicago                         Unsecured         100.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         516.00        964.67           964.67           0.00       0.00
 City of Chicago Department of Water     Unsecured           0.00        519.64           519.64           0.00       0.00
 CMRE Financial Services, Inc.           Unsecured         105.00           NA               NA            0.00       0.00
 Commonwealth Edison Company             Unsecured           0.00        427.14           427.14           0.00       0.00
 Credit Union 1                          Unsecured           0.00      2,561.90         2,561.90           0.00       0.00
 Dynamic Recovery Solutions              Unsecured           0.00           NA               NA            0.00       0.00
 financial recovery services,            Unsecured         515.00           NA               NA            0.00       0.00
 Global Lending Services                 Unsecured     23,000.00     17,246.48        17,246.48            0.00       0.00
 Internal Revenue Service                Unsecured           0.00      1,335.22         1,335.22           0.00       0.00
 Internal Revenue Service                Priority            0.00      4,851.19         4,851.19           0.00       0.00
 JH Portfolio Debt Equities LLC          Unsecured           0.00           NA               NA            0.00       0.00
 Lakeshore Gastroenterology              Unsecured         670.00           NA               NA            0.00       0.00
 Northwest collectors                    Unsecured         239.00           NA               NA            0.00       0.00
 Paul Hooten and Associates              Unsecured         483.00           NA               NA            0.00       0.00
 Peoples Energy Corp                     Unsecured           0.00      1,673.35         1,673.35           0.00       0.00
 Portfolio Recovery Associates           Unsecured           0.00        321.41           321.41           0.00       0.00
 Portfolio Recovery Associates           Unsecured           0.00        491.68           491.68           0.00       0.00
 Portfolio Recovery Associates           Unsecured      4,977.00       5,415.12         5,415.12           0.00       0.00
 Portfolio Recovery Associates           Unsecured           0.00        548.40           548.40           0.00       0.00
 Portfolio Recovery Associates           Unsecured           0.00      3,317.79         3,317.79           0.00       0.00
 Portfolio Recovery Associates           Unsecured      4,500.00            NA               NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured           0.00        515.26           515.26           0.00       0.00
 Santander Consumer USA                  Unsecured           0.00    14,417.02        14,417.02            0.00       0.00
 United Student Aid Funds Inc (USAF)     Unsecured           0.00      5,617.97         5,617.97           0.00       0.00
 United Student Aid Funds Inc (USAF)     Unsecured           0.00      7,646.76         7,646.76           0.00       0.00
 United Student Aid Funds Inc (USAF)     Unsecured           0.00    15,838.07        15,838.07            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-26723            Doc 57        Filed 05/13/19    Entered 05/13/19 15:48:21                 Desc        Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim         Claim        Principal       Int.
 Name                                      Class   Scheduled        Asserted      Allowed         Paid          Paid
 United Student Aid Funds Inc (USAF)   Unsecured           0.00      13,518.48     13,518.48            0.00        0.00
 United Student Aid Funds Inc (USAF)   Unsecured     29,149.00         7,456.06      7,456.06           0.00        0.00
 Village of Melrose Park               Unsecured         100.00             NA            NA            0.00        0.00
 Wells Fargo Bank                      Secured      135,000.00      124,474.09    124,474.09            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                     Claim            Principal                Interest
                                                                   Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $124,474.09                   $0.00                $0.00
       Mortgage Arrearage                                          $0.00                   $0.00                $0.00
       Debt Secured by Vehicle                                     $0.00                   $0.00                $0.00
       All Other Secured                                           $0.00                   $0.00                $0.00
 TOTAL SECURED:                                              $124,474.09                   $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                    $0.00                $0.00                $0.00
        Domestic Support Ongoing                                      $0.00                $0.00                $0.00
        All Other Priority                                        $4,851.19                $0.00                $0.00
 TOTAL PRIORITY:                                                  $4,851.19                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                 $103,774.60                   $0.00                $0.00


 Disbursements:

          Expenses of Administration                                   $2,332.00
          Disbursements to Creditors                                       $0.00

 TOTAL DISBURSEMENTS :                                                                                  $2,332.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-26723        Doc 57      Filed 05/13/19     Entered 05/13/19 15:48:21            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
